COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Appellate case name:           Fernando Haffid Camero v. Samantha Jo Camero

Appellate case number:         01-15-00860-CV

Trial court case number:       76468-F

Trial court:                   300th District Court of Brazoria County

        On January 21, 2016, this Court ordered the appellant, Fernando Haffid Camero, to file
his motion for extension of time within 30 days of that Order, providing a reasonable explanation
why his notice of appeal in this divorce case should be deemed timely. This Court’s Order also
directed the trial clerk to mail a copy of the clerk’s record to the pro se and incarcerated
appellant, within 10 days of that Order. On February 2, 2016, a supplemental clerk’s record was
filed in this Court by the trial clerk stating that the clerk’s record was mailed to the appellant on
January 25, 2016, and received by the prison facility on January 27, 2016.

        On February 1, 2016, appellant filed this “First Motion for Extension of Time to File
Appellant’s Pro Se Brief or Response to Brief,” dated January 27, 2016, seeking a thirty-day
extension of time to file his brief. Because it appears that appellant received the clerk’s record
on the same date as his motion, the Court construes this motion as one seeking an extension of
time to file appellant’s motion for an extension of time to file his notice of appeal, with a brief or
affidavit or other evidence in support, if any, and grants the motion.

        Accordingly, the Court ORDERS appellant to file a motion for extension of time,
providing a reasonable explanation why his notice of appeal should be deemed timely under the
“prisoner mailbox rule,” including any proof of when appellant placed the notice of appeal in the
outgoing prison mailbox. Houser v. McElveen, 243 S.W.3d 646, 646-47 (Tex. 2008) (per
curiam). If appellant fails to file this motion within 30 days of the date of this Order, the
appeal may be dismissed for want of jurisdiction without further notice. See TEX. R. APP. P.
42.3(a), (c).

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                      Acting individually
Date: February 18, 2016